ON APPLICATION FOR REHEARING BY APPELLEE, STATE PARKS AND RECREATION COMMISSION.
PER CURIAM.
In application for rehearing, Appellee, State Parks and Recreation Commission, and Harold E. Forbes, Director, Department of Civil Service, direct the Court’s attention to the fact that the Civil Service Commission is a separate and distinct unity from the Department of Civil Service. The Court is further informed that the Civil Service Commission has no staff, counsel or paid employees; that no operating funds are appropriated for use by the Civil Service Commission, and that all reporting facilities utilized at hearings before the Civil Service Commission are provided by and at the expense of the Department of Civil Service. We are also informed that the Department of Civil Service acknowledges and accepts sole responsibility for the taking and transcribing of evidence presented at hearings of the Civil Service Commission, and for the quality of such transcripts.
Our original decree is therefore modified and amended in that it is ordered that upon remand of this matter to the State Civil Service Commission, responsibility for transcription of the record shall be and is hereby placed upon the Department of Civil Service.
We find no merit in any of the remaining arguments made in application for rehearing. All costs of this appeal are assessed against the Department of Civil Service to the extent permitted by law.
The application for rehearing is denied.